Exhibit 10.7

PARENT GUARANTY

This PARENT GUARANTY (this “Guaranty”), dated as of 4 October, 2006, of FTI
Consulting, Inc., a Maryland corporation (“Guarantor”), is made in favor of the
Noteholders (being initially the persons named in Schedule A hereto and such
persons who from time to time are entered into the relevant register of FTI FD
LLC, a Maryland limited liability company (“Obligor”)) as the holders of the
Loan Notes that are issued by Obligor and dated even date herewith (each a
“Note” and collectively the “Notes”));

WHEREAS, Guarantor is the beneficial owner of all the issued and outstanding
shares of Obligor; and

WHEREAS, the Notes are being issued by Obligor in connection with the
acquisition pursuant to which Obligor intends to acquire FD International
(Holdings) Limited, a company registered in England (“FD”) (the “Acquisition”),
pursuant to offers made on 11 September, 2006 to purchase all of the outstanding
securities of FD by Obligor (the “Offering”); and

WHEREAS, it is in the best interest of Guarantor to execute this Guaranty
inasmuch as Guarantor will derive substantial direct and indirect benefits from
the Acquisition and this Guarantee is being provided to induce the Noteholders
to accept the Notes;

NOW, THEREFORE, Guarantor covenants and agrees as follows:

1. Guaranty. Guarantor hereby unconditionally and irrevocably guarantees to each
Noteholder, the following obligations, howsoever created and whether or not
direct or indirect, absolute or conditional or now existing or hereafter arising
(collectively, the “Guaranteed Obligations”):

(a) the due, punctual and full payment by Obligor of all principal amounts and
accrued interest (including, without limitation, amounts payable in case of
default) to be paid by Obligor to such Noteholder pursuant to the Note issued to
him or her, as and when the same shall become due and payable in accordance with
the terms thereof (whether at stated maturity, by required prepayment,
redemption, declaration, acceleration, demand or otherwise); and

(b) the due, prompt and faithful performance of, and compliance with, all other
agreements, obligations, covenants, indemnities, terms, conditions and
undertakings of Obligor in favor of such Noteholder contained in such Note in
accordance with the terms thereof.

Guarantor further agrees to pay or reimburse any and all reasonable costs and
expenses (including reasonable fees and disbursements of counsel) that may be
paid or incurred by a Noteholder in collecting any Guaranteed Obligations and/or
in preserving

 

1



--------------------------------------------------------------------------------

or enforcing any of his or her rights under this Guaranty or in connection with
the Guaranteed Obligations.

This Guaranty is a guaranty of payment, performance and compliance and not of
collectability, is in no way conditioned or contingent upon any attempt to
collect from or enforce performance or compliance by Obligor or upon any other
event, contingency or circumstance whatsoever, and shall be binding upon and
against Guarantor without regard to the validity or enforceability of such Note.

2. Guarantor’s Guaranteed Obligations Unconditional. The guarantees and other
covenants and agreements of Guarantor set forth in this Guaranty shall be
primary obligations of Guarantor, and such obligations shall be continuing,
absolute, immediate and unconditional, shall not be subject to any counterclaim,
setoff, deduction, diminution, abatement, recoupment, suspension, deferment,
reduction or defense (other than full and strict compliance by Guarantor with
its obligations hereunder), whether based upon any claim or right that Obligor,
Guarantor or any other person may have against such Noteholder or any other
Noteholder or any other person or otherwise, and shall remain in full force and
effect without regard to, and shall not be released, discharged, limited or in
any way affected by, any circumstance or condition whatsoever (whether or not
Obligor, Guarantor or such other person shall have any knowledge or notice
thereof) including, without limitation:

(a) any amendment, modification, addition, deletion, supplement or renewal to or
of or other change in the Guaranteed Obligations, the Notes, or any other
document or any of the agreements referred to in any thereof, or any furnishing
or acceptance of additional security for, guaranty of or right of offset with
respect to, any of the Guaranteed Obligations; or the failure of any security or
the failure of any Noteholder or other person to perfect, insure, protect or
secure any interest in any collateral;

(b) any failure, omission, lack of diligence or delay on the part of any
Noteholder or other person to enforce, conform or comply with any term of the
Note or any other instrument or agreement referred to in clause (a) above;

(c) any extension of any of the payment date(s) or maturity date of such Note;

(d) any waiver, consent, extension, indulgence, compromise, release or other
action or inaction under or in respect of the Guaranteed Obligations, the Note
or any instrument, agreement, guaranty, right of offset or security referred to
in clause (a) above or any obligation or liability of Obligor, such Noteholder
or other person, or any exercise or non-exercise by such Noteholder or person of
any right, remedy, power or privilege under or in respect of the Guaranteed
Obligations, the Note or any such instrument, agreement, guaranty, right of
offset or security or any such obligation or liability;

 

2



--------------------------------------------------------------------------------

(e) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation, winding up or similar proceeding with respect to
Obligor;

(f) any discharge, termination, cancellation, frustration, irregularity,
invalidity or unenforceability, in whole or in part, of such Note or any term or
condition thereof;

(g) any merger or consolidation of either Obligor or Guarantor into or with any
other person or any sale, lease or transfer of any of the assets of either
Obligor or Guarantor to any other person;

(h) the recovery of any judgment against any person or any action to enforce the
same;

(i) any obtaining or release of the primary or secondary obligation of any other
person, in addition to the Guarantor, with respect to the Guaranteed
Obligations; or

(j) any other occurrence or circumstance whatsoever, whether similar or
dissimilar to the foregoing and any other circumstance that might otherwise
constitute a legal or equitable defense or discharge of the liabilities of a
guarantor or surety or that might otherwise limit recourse against Guarantor.

The obligations of Guarantor set forth herein constitute the full recourse
obligations of Guarantor enforceable against it to the full extent of all its
assets and properties.

3. Waiver and Agreement. Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Guaranteed Obligations and notice of
or proof of reliance by such Noteholder upon this Guaranty or acceptance of this
Guaranty, and the Guaranteed Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred in reliance upon this
Guaranty. Guarantor unconditionally waives, to the maximum extent permitted by
law: (a) acceptance of this Guaranty and proof of reliance by such Noteholder
hereon; (b) notice of any of the matters referred to in Section 2 hereof, or any
right to consent or assent to any thereof; (c) all notices that may be required
by statute, rule of law or otherwise, now or hereafter in effect, to preserve
intact any rights against Guarantor, including, without limitation, any demand,
presentment, protest, proof or notice of nonpayment under such Note, and notice
of default or any failure on the part of Obligor to perform and comply with any
covenant, agreement, term or condition of such Note; (d) any requirement of
diligence; (e) any requirement to file any claims with any court, to exhaust any
rights,

 

3



--------------------------------------------------------------------------------

actions or remedies, including without limitation to proceed first against
Obligor or any other person, to marshal the sales of assets or to mitigate the
damages resulting from an event of default (after expiration of any applicable
notice and cure periods) under such Note; (f) any notice of any sale, transfer
or other disposition by any person of any right under, title to or interest in
such Note or collateral thereunder now or hereafter given; and (h) any
requirements that any Noteholder or other person protect, perfect or insure any
lien or any property subject thereto, (i) any defense, offset or counterclaim
arising by reason of any claim or defense based upon any action by any
Noteholder or other person and (j) any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge, release or defense of a
guarantor or surety, or that might otherwise limit recourse against Guarantor
hereunder (other than indefeasible payment and performance of the Guaranteed
Obligations).

Guarantor agrees that this Guaranty shall be automatically reinstated if and to
the extent that for any reason any payment by or on behalf of Obligor is
rescinded or must be otherwise restored by any of the Noteholders, whether as a
result of any proceedings in bankruptcy or reorganization or otherwise.

4. Subrogation, etc. Guarantor will not exercise, nor be entitled to any payment
by Obligor or out of Obligor’s assets in satisfaction of, any rights or claims
which it may acquire by way of any rights of subrogation, indemnification,
contribution, exoneration, reimbursement or otherwise under or pursuant to this
Guaranty, by any payment made hereunder or otherwise, until the prior payment or
performance in full of all Guaranteed Obligations and other amounts owing by
Guarantor hereunder to such applicable Noteholder. So long as any Guaranteed
Obligations remain outstanding, Guarantor shall refrain from taking any action,
asserting any claim or commencing any proceeding against Obligor (or its
successors or assigns, whether in connection with a bankruptcy proceeding or
otherwise) to recover any amounts in the respect of payments made under this
Guaranty to any Noteholder.

5. Rights of the Noteholders. This Guaranty is made for the benefit of, and
shall be enforceable by, each Noteholder with respect to such Guaranteed
Obligations as are owed to such Noteholder.

6. Term of Guaranty. This Guaranty and all guaranties, covenants and agreements
of Guarantor contained herein, shall continue in full force and effect and shall
not be discharged until such time as all Guaranteed Obligations shall be
indefeasibly paid in full in cash and all the agreements of Obligor and
Guarantor hereunder and under the Notes shall have been duly performed. If, as a
result of any bankruptcy, dissolution, reorganization, insolvency, arrangement
or liquidation proceedings (or proceedings similar in purpose or effect) or if
for any other reason, any payment received by any Noteholder in respect of the
Guaranteed Obligations is rescinded or must be returned by such Noteholder, this
Guaranty shall continue to be effective as if such payment had not been made
and, in any event, as provided in the preceding sentence.

 

4



--------------------------------------------------------------------------------

7. Notices. All notices, demands, requests, consents, approvals and other
instruments hereunder shall be in writing and shall be deemed to have been
properly given if given as provided for in the Notes.

8. Severability of this Guaranty. In case any provisions of this Guaranty or any
application thereof shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions and statements and any
other application thereof shall not in any way be affected or impaired thereby.
To the extent permitted by law, Guarantor hereby waives any provision of law
that renders any term or provision hereof invalid or unenforceable in any
respect.

9. Amendments; Termination. No modification, amendment, termination, waiver,
deletion, or supplement to or of or other change in, the terms and conditions of
this Guaranty shall be valid unless approved in writing by the Noteholders. . No
notice of demand by a Noteholder against Guarantor shall preclude a Noteholder
from taking further action without notice of demand.

10. Obligations of Guarantor are Several and not Joint. Guarantor’s Guaranty
hereunder and its related obligations are personal to each Noteholder and not
joint as to all Noteholders.

11. Representations and Warranties. Guarantor hereby represents and warrants as
follows:

(a) Guarantor has duly and validly executed and delivered this Guaranty. This
Guaranty constitutes the legal, valid and binding obligation of Guarantor, and
is enforceable against Guarantor in accordance with its terms except as may be
limited by (a) bankruptcy, insolvency, reorganization or other similar laws now
or hereafter in effect relating to creditors’ rights generally, and (b) general
equitable principles.

(b) The execution, delivery and performance of this Guaranty will not render any
Guarantor insolvent, nor is this Guaranty being made in contemplation of the
Guarantor’s insolvency.

12. Waivers. The failure of a party hereto at any time or times to require
performance of any provision hereof shall in no manner affect its right at a
later time to enforce the same. No delay in exercising any right shall operate
as a waiver or impair such right. No single or partial exercise of any right
shall preclude any other or further exercise thereof or the exercise of any
other right.

13. Entire Understanding. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes any and all prior agreements, arrangements and understandings
among the parties relating to the subject matter hereof.

 

5



--------------------------------------------------------------------------------

14. Miscellaneous. THIS GUARANTY SHALL IN ALL RESPECTS BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF MARYLAND, EXCLUDING ALL
CONFLICTS OF LAW PRINCIPLES AND CHOICE OF LAW RULES OF MARYLAND. This Guaranty
shall be binding upon Guarantor and its successors, transferees and assigns and
inure to the benefit of and be enforceable by the respective successors,
transferees, and assigns of the Noteholders, provided, however, that Guarantor
may not delegate any of its obligations hereunder without the prior written
consent of the applicable Noteholder to which it relates. References to
“Obligor” in this Guaranty shall be deemed to include any successors,
transferees and assigns of Obligor (which, for the avoidance of doubt, shall
include any substitute debtors as provided for in clause 7 of the loan note
instrument constituting the Notes) for such time as any of the Guaranteed
Obligations remain outstanding. The headings in this Guaranty are for purposes
of reference only, and shall not limit or otherwise affect the meaning hereof.
This Guaranty may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each executed counterpart constituting
an original, but all of which together shall constitute one agreement.

[The remainder of this page has been left intentionally blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed as of the
date first above written.

 

FTI CONSULTING, INC. By:   /s/ Eric Miller Name: Eric Miller Title: Senior Vice
President and General Counsel

 

7